Citation Nr: 1147266	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  05-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the Board remanded the claim for the RO to schedule a hearing as requested by the Veteran.  The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Navy including service as a fire fighter aboard an aircraft carrier.  While on leave in July 1970, the Veteran sustained a head injury and concussion following a fall from the second story of a building.  He contends that he experiences hearing loss caused by exposure to aircraft engine noise or, alternatively, as a residual of the head injury.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).


Service treatment records contain reports of private emergency room care in July 1970 after the fall and at a naval hospital starting in August 1970.  The records are silent for any reports by the Veteran or observations by medical examiners of any symptoms of organic ear injury, disease, or loss of hearing acuity.  The Veteran underwent substantial work up examinations and testing and was diagnosed with organic brain syndrome secondary to trauma.  The Veteran was later evaluated for unusual behavior, was absent without authorized leave for several periods of time, and received an honorable, early administrative discharge.  The Veteran denied any hearing deficits on his September 1971 discharge physical examination.  The examiner noted no organic ear disorders.  No audiometric testing was performed.  

Post-service private and VA outpatient records are silent for any treatment for hearing loss except for one VA compensation and pension examination in January 2004.  A VA audiologist noted the Veteran's report of exposure to aircraft noise for six months aboard the aircraft carrier and his fall from a second story building.  On examination, puretone thresholds were 20, 20, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively and speech recognition was 96 percent.  The audiologist noted that the Veteran's right ear hearing acuity did not meet the VA criteria for disability.  Therefore, the audiologist did not comment on any etiology.  

In a VA outpatient treatment report for an unrelated disorders, the examiner noted the Veteran's reports of working as a truck driver, laborer, and from 1983 to 1998 as a civil engineering technician. 

In a June 2011 Board hearing, the Veteran stated that he first experienced hearing loss approximately one and one half years after service.  He stated that he first was unable to clearly understand conversation and that the dysfunction became more severe in about 1982.   He recalled seeking treatment on several occasions but could not remember where or when it was provided.  In addition to the work history discussed above, the Veteran stated that he worked as a county court administrator but had a difficult time holding a job because of alcohol abuse and dizzy spells.  He contended that the spells suggest that his hearing loss may be associated with the head trauma.  The Veteran did not indicate that he was receiving any on-going private or VA care or hearing aids.  He did not describe the impact of his contended disorder on his daily activities or on his capacity for employment.   

An additional VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  VA will afford a claimant an examination if VA determines it is necessary to decide the claim, which clearly makes the decision discretionary to VA.   38 C.F.R. § 3.159(c)(4)(i)(2011) (emphasis added).  

As the Veteran provided credible testimony that his hearing acuity degraded since the last examination over seven years ago, the Board concludes that a current audiometric examination is necessary and, if acuity meets the criteria for disability, an opinion on the etiology of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner perform audiometric testing and, if disability for VA purposes is shown, provide an opinion as to whether any hearing loss disability found is at least as likely as not (50 percent possibility or greater) related to exposure to acoustic trauma from aircraft engines or is a residual of the 1970 head injury.  Request that the examiner provide an assessment of the impact of any disability on the Veteran's capacity for substantially gainful employment and on his daily activities. 


2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for right ear hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


